WALKER, Chief Justice,
dissenting.
While the majority does conduct a proper analysis of the evidence as mandated by the Court in Guzman v. State, 955 S.W.2d 85, 87 (Tex.Crim.App.1997), the majority continues to miss what appears to me to be the essence of the Guzman case. After quoting from the court of appeals’ opinion as to what does not constitute probable cause, the Court of Criminal Appeals provides what seems to be the proper focus, viz:
While this [the court of appeals’ statement on what probable cause is not] principle is well-established, the Court failed to appreciate the definition of probable cause. Probable cause exists where the police have reasonably trustworthy information sufficient to warrant a reasonable person to believe a particular person has committed or is committing an offense, [citation omitted] The determination of the existence of probable cause concerns “the factual and practical considerations of everyday life on which reasonable and prudent [people], not legal technicians, act.” [citation omitted] Probable cause deals with probabilities; it requires more than mere suspicion but far less evidence than that needed to support a conviction or even that needed to support a finding by a preponderance of the evidence, [citations omitted] The rule of probable cause seeks to accommodate the sometimes opposing interests of safeguarding citizens from rash and unreasonable police conduct and giving fair leeway to legitimate law enforcement efforts, [citation omitted]

Id.

It is clear to me that considering the ten facts and circumstances enumerated in the majority’s opinion in their totality, the arrest of appellant was neither “rash” nor “unreasonable” police conduct. Having in his hand a “cookie” of cocaine and knowing it to be in a form that “people haul in large amounts” required Deputy Lawson to apply “factual and practical considerations of everyday life” in making the ultimate determination that appellant was a joint possessor, along with his traveling companion, of the contraband in question. Clearly Deputy Lawson’s arrest of appellant was not the act of a “legal technician,” but that of a reasonable and prudent law enforcement officer. I have continually read and re-read the facts and circumstances described in Guzman and have compared those to the facts and circumstances in the instant case. I continue to find that, at the *674'point of the respective arrests, Deputy Lawson had as much, if not more, “reasonably trustworthy information sufficient to warrant a reasonable person to believe” that appellant was committing the crime of possession of a controlled substance than did Officer Cardenas in Guzman. As such, the probable cause standard discussed by the Court of Criminal Appeals in Guzman is easily met in the instant case. O g § O ,CD 20 s ⅞ w CD 3 e. tí p m CD tl ⅞⅜ a g 11 _ m ^ rC s ¾ g PQ ⅞ .a a: & CQ CO CD